DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,059,013. Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘013 teaches a method and system for processing a chemical stream, comprising:
contacting a feed stream with a catalyst in an upstream reactor section of a reactor system, wherein the reactor system comprises the upstream reactor section and a downstream reactor section, and the contacting of the feed stream with the catalyst causes a reaction which forms an intermediate product stream;


introducing a riser quench fluid into the downstream reactor section, the upstream reactor section, or a transition section between the downstream reactor section and the upstream reactor section and into contact with the at least a portion of the intermediate product stream and the catalyst in the downstream reactor section, the upstream reactor section, or the transition section to slow or stop the reaction of the intermediate product stream with the catalyst to form a product stream, the riser quench fluid having a temperature less than a temperature of the intermediate product stream;
separating at least a portion of the catalyst from the product stream in a catalyst separation section downstream of the downstream reactor section;
passing at least a portion of the product stream and the riser quench fluid to a product processing section;
introducing a product quench fluid to the product processing section to provide cooling the to at least a portion of the product stream in the product processing section;
and separating at least a portion of the riser quench fluid from the product stream in the product processing section, wherein the riser quench fluid introduced to the downstream reactor section, the upstream reactor section, or the transition section comprises the at least a portion of the riser quench fluid separated from the product stream.

Allowable Subject Matter
Goezler teaches system comprising contacting a feedstream 2 with a catalyst 12 in an upstream reactor system 2 to form an intermediate product. The reactor system 2 comprises three reaction zone (column 8 line 2), with an upstream section and a downstream section and inherently comprises an intermediate product stream in between the reaction zones. The upstream zone is considered at injection point 6 in riser 2, the transition zone is considered at injection point 16, and the downstream zone is considered at injection point 22 (column 10 line 45); a portion of the intermediate product is passed from the first reaction zone to the subsequent reaction zone (column 8 lines 1-20); a quench fluid 126 is recycled to the riser at an upstream section or a transition section between the reaction zones and combined with an intermediate product (column 15 lines 30-37); the catalyst from the product stream after the last reaction zone is sent to a cyclone separator to recover and regenerate catalyst (column 12 line 65 – column 13 line 9); a portion of the product stream and quench fluid is sent to a separation section comprising fractional distillation column 98 (column 15 line 48); portion of the product stream is cooled in ‘waste heat steam generator 136; a portion of the riser quench fluid 126/130 is separated from the product stream 124 where the riser quench fluid is introduced to the reactor at the upstream, transition or downstream reaction zone (column 15 lines 30-37). 
Goelzer and the prior art do not disclose introducing a product quench fluid to the product processing section to provide cooling to at least a portion of the product stream in the product processing section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772